Citation Nr: 0323147	
Decision Date: 09/09/03    Archive Date: 09/23/03	

DOCKET NO.  00-24 636 	)	DATE
	)
	)  

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a back disorder has been received. 

2.  Whether new and material evidence to reopen a claim for 
service connection for a heart murmur has been received. 

3.  Entitlement to service connection for a neck disorder. 

4.  Entitlement to service connection for arthritis, 
including as secondary to service-connected disability. 

5.  Entitlement to service connection for a right knee 
disorder, including as secondary to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from November 1969 to 
March 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in pertinent part, found that new and 
material evidence sufficient to reopen previously disallowed 
claims for service connection for a heart murmur and for a 
back disorder had not been submitted and denied the veteran's 
claims for service connection for a neck disorder, arthritis, 
and a right knee disorder.

Additional issues that were previously part of the veteran's 
appeal and were addressed in the August 2000 statement of the 
case included entitlement to service connection for 
hypothyroidism, entitlement to service connection for asthma, 
and entitlement to a compensable rating under 38 C.F.R. 
§ 3.324 based on multiple noncompensable service-connected 
disabilities.  However, in her October 2000 substantive 
appeal (VA Form 9), the veteran specifically limited the 
issues for which she sought appellate review to those 
addressed herein.  Consequently, the issues of entitlement to 
service connection for hypothyroidism, entitlement to service 
connection for asthma, and entitlement to a compensable 
rating under 38 C.F.R. § 3.324 based on multiple 
noncompensable service-connected disabilities are not before 
the Board at the present time.  

In August 2001 the RO denied the veteran's claim for service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran filed a timely notice of disagreement and testified 
at a hearing at the RO in May 2002 in support of this claim.  
A statement of the case was issued in April 2003.  However, 
the appellant did not perfect the appeal as to this issue by 
submitting a timely substantive appeal following the issuance 
of the statement of the case and the Board therefore does not 
have jurisdiction to review this matter.  See 38 C.F.R. 
§ 20.302(b) (2002) (a substantive appeal must be filed within 
60 days from the date of mailing of the statement of the case 
or supplemental statement of the case by the RO or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later).  


FINDINGS OF FACT

1.  Service connection for a low back disorder was denied by 
RO rating decisions of June 1994 and May 1995 which the 
veteran did not appeal.  

2.  Evidence received since the most recent final denial of 
service connection for a low back disorder bears 
substantially and directly on the issue at hand, but is 
cumulative and redundant and is not so significant that it 
must be considered in order for the Board to fairly decide 
the merits of the claim.  

3.  Service connection for a heart murmur was denied by an RO 
rating decision of June 1994 which the veteran did not 
appeal.  

4.  Evidence received since the June 1994 final denial of 
service connection for a heart murmur bears substantially and 
directly on the issue at hand, but is cumulative and 
redundant and is not so significant that it must be 
considered in order for the Board to fairly decide the merits 
of the claim.  

5.  A neck disorder was not manifest during military service, 
and the veteran's postservice neck disorder is not shown to 
be related to military service.  

6.  Service connection is in effect for a benign cyst of the 
left breast, postoperative status, rated noncompensably 
disabling; and for a scar of the left knee, rated 
noncompensably disabling.  

7.  Arthritis was not manifest during military service or 
within one year after service; the record contains no medical 
evidence of a possible relationship between any postservice 
arthritis and military service or a service-connected 
disability.  

8.  A right knee disorder was not manifest during military 
service; the record contains no medical evidence of a 
possible relationship between the postservice right knee 
disorder and military service or a service-connected 
disability.  


CONCLUSIONS OF LAW

1.  Evidence received since the prior final disallowance of 
service connection for a back disorder is not new and 
material and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).  

2.  Evidence received since the prior final disallowance of 
service connection for a heart murmur is not new and material 
and the claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).  

3.  A neck disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107, 7104 
(West 2002); 38 C.F.R. § 3.303 (2002).  

4.  Arthritis was not incurred in or aggravated by active 
military service, may not be presumed to have been incurred 
in service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2002).  

5.  A right knee disorder was not incurred in or aggravated 
by active military service and is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA compliance 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), which, among other changes, 
expanded the notification and duty to assist obligations owed 
to claimants.  

The United States Court of Appeals for Veterans Claims 
(Court), citing Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
has held that the VCAA is applicable to all claims that were 
filed on or after the date of enactment, November 9, 2000, or 
before the date of enactment and not yet final as of that 
date, and that the Board must determine whether the various 
provisions of the VCAA apply to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 280 (2000).  However, 
in a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that Section 3A of 
the VCAA (setting forth expanded VA notification and duty to 
assist obligations) did not apply retroactively, and 
overruled Holliday and Karnas to the extent that they 
permitted retroactive application of the VCAA in 
contravention of relevant decisions of the Supreme Court.  
Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  In 
the present case, since the veteran's claim as to each of the 
issues before the Board was filed before November 9, 2000, it 
appears that the VCAA is not applicable in this case.  
However, the fact is that there has been compliance with this 
law, as discussed in more detail below.  Therefore, to the 
extent the new law is more favorable to the claimant, and to 
the extent it has not prejudiced her since VA has properly 
notified and assisted her, it would be harmless error for the 
Board to consider compliance with the VCAA if it did not, in 
fact, apply to the claims.

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the statement of the case and the 
supplemental statement of the case set forth the applicable 
law and regulations and explained why the RO denied the 
veteran's claims as to each issue.  The October 2002 
supplemental statement of the case set forth the full text of 
the VCAA regulations.  

In addition, the record shows that in March 2001 the RO sent 
the veteran a letter that explained the expanded VA 
notification and duty to assist obligations under the VCAA.  
The letter told her that medical records would be obtained if 
she provided the names and addresses of all medical providers 
and the approximate dates of treatment and that the RO would 
help her obtain material such as medical records, employment 
records, or records from Federal agencies if she gave enough 
information to enable VA to request them.  The forms required 
to authorize the release of private medical records to the VA 
were provided.  The essence of the approach set forth in this 
letter was to allocate the responsibility for procuring 
evidence between the veteran and VA, such that the VA would 
make official requests for all records for which the veteran 
provided adequate identifying information and executed 
release authorizations.  In the aggregate, the statement of 
the case, the supplemental statement of the case, and the RO 
letter are sufficient to satisfy the requirements of 
Quartuccio.  

The Board additionally notes that the VCAA notification 
letter sent to the veteran in March 2001 essentially complied 
with the recent holding of Disabled American Veterans, et. 
al. v. Secretary of Department of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  That case held that 38 
C.F.R. § 19.9(a)(2)(ii) is invalid to the extent it provides 
a claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the RO and not the Board 
sent the VCAA notification letter to the veteran.  The RO's 
duty to notify, pursuant to 38 C.F.R. § 3.159(b), was not 
invalidated by the recent Federal Circuit decision.  
Moreover, even though the letter did request a response 
within 60 days, it also expressly notified the veteran that 
she had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. § 
5103A).  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All referenced 
treatment records have been obtained.  To the extent that the 
Board can ascertain, there is no additional VA or private 
evidence that might be obtained to substantiate the veteran's 
claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Although the veteran has not undergone a VA examination in 
connection with her service connection claims, an examination 
is not necessary because (1) there is no competent evidence 
that the veteran actually has the claimed conditions, and/or 
(2) there is no competent evidence that the claimed 
conditions may be associated with her military service or a 
service-connected disorder.  Furthermore, the evidence does 
not document the occurrence of the injury in service claimed 
as the cause of the neck, arthritis and knee disabilities at 
issue; therefore, any medical opinion requested to determine 
the existence of a nexus between current disability and such 
injury would have no probative value in adjudicating the 
veteran's claims.  VA is not required under the VCAA to 
provide assistance to a claimant if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); see also Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001).  

With respect to the appeals involving claims of service 
connection for a heart murmur and a back disability, the 
issue to be resolved is whether new and material evidence has 
been submitted to reopen claims that were previously 
disallowed and that are now final.  The need to submit new 
and material evidence for this purpose was fully explained in 
the statement of the case and supplemental statement of the 
case.  With respect to the duty to assist, VA's 
responsibility extends to requesting evidence from any new 
source identified by the claimant, and if that evidence is 
then not new and material, the claim is not reopened, and 
VA's duties have been fulfilled.  See, e.g., VBA Fast Letter 
01-13 (February 5, 2001).  VA does not have a duty to provide 
the appellant a VA examination if the claim is not reopened.  
The VCAA explicitly stated that, regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim.  38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2002).  As 
discussed above, in this case, the RO complied with VA's 
notification requirements and informed the appellant of the 
information and evidence needed to substantiate these claims.  
Since no new and material evidence has been submitted in 
conjunction with the recent claims, an examination is not 
required. 

In light of the foregoing, the Board finds that under the 
circumstances of this case the VA has satisfied the 
notification and duty to assist provisions of the law and 
that no further actions pursuant to the VCAA need be 
undertaken on the veteran's behalf.  


Legal criteria  

Service connection may be established for disability that was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110 (wartime), 1131 (peacetime) (West 2002).  
If the disability was not chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (2002).  

Congenital and developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c) (2002).  

Service connection may be established on a secondary basis 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310.  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

Service connection may also be granted for a disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

The law permits the reopening of a finally denied claim for 
service connection if new and material evidence is received.  
38 U.S.C.A. § 5108 (West 2002); See also Hodge v. West, 155 F 
3d. 1356 (1998); Elkins v. West, 12 Vet. App. 209, 214-9 
(1999); Winters v. West, 12 Vet. App. 203, 206 (1999) (en 
banc) overruled on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375, 1378 (Fed. Cir. 2000).  The applicable 
definition of what constitutes new and material evidence is 
found in a VA regulation, 38 C.F.R. § 3.156(a) (2001), which 
provides as follows:  

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

Factual Background  

Service department medical records show that no complaints or 
defects pertinent to the disabilities at issue on appeal were 
recorded when the veteran was examined for enlistment in 
service in July 1969.  Treatment records show that in June 
1970, the veteran complained of pains in the chest and back 
in the mid thoracic area.  The pertinent clinical impression 
was probable chest wall pain.  In April 1971 the veteran was 
noted to have a two-month-old laceration on the left knee.  
In June 1972 the veteran was seen at a medical facility after 
she twisted her neck lifting a battery.  Muscle spasm was 
noted.  Medication and heat were prescribed.  

The veteran was examined in August 1972 for reenlistment.  
The heart and musculoskeletal system were reported as normal.  
On an examination in February 1973 for release from active 
duty, a notation of "1/6 systolic slow murmur--normal 
finding" was recorded.  The heart and musculoskeletal system 
were reported as normal.  In March 1973 the veteran filled 
out a report of medical history in which she specifically 
denied heart trouble, recurrent back pain and bone, joint, or 
other deformity.  At a tri-annual examination in June 1973, 
the veteran's heart, spine, and musculoskeletal system were 
reported as normal.  

The veteran filed her original claim for VA disability 
benefits in July 1993, identifying degenerative joint disease 
at L4-S1, a heart murmur, osteoarthritis and rheumatoid 
arthritis among the disorders for which service connection 
was claimed.  

In support of her claim for service connection for a back 
disability, the veteran submitted a December 1994 statement 
from a former service associate, G. E. [redacted]
, who served 
with her on Okinawa.  He reported having been with the 
veteran in March 1972 when she fell down near a sloping wall 
near the highway and landed on a cement area a short distance 
from him.  When he turned around he found the veteran 
unconscious, on her back, with her right leg bent under her.  
When she came to, she asked that her camera be moved from the 
center of her lower back where it was lodged.  At that point 
she had a very sore tailbone.  The veteran was then taken to 
the sick bay to be examined to determine the extent of her 
injuries.  A few days later, Sgt. [redacted]
 was informed that 
the veteran was on light duty.  When he went to see her, the 
veteran related that she was still hurting and had trouble 
standing for any length of time, but that she felt her 
injuries were healing.  

Medical records covering the period from October 1993 to 
February 1994 from the John Peter Smith Hospital were 
received in May 1994.  Entries dated in October 1993 referred 
to a history of arthritis and heart murmur.  In October 1993, 
an examination of the back showed diffuse tenderness.  An 
assessment of chronic disabling pain was recorded.  A report 
of electromyography and nerve conduction studies dated in 
November 1993 notes the history of rheumatoid arthritis, 
osteoarthritis and fibromyalgia.  The veteran gave a history 
of a back injury 18 or 19 years ago when she fell, and she 
related that she had had severe low back pain that had been 
constant and progressive over the last five years.  She had 
been treated conservatively, including with use of a TENS 
unit.  In November 1993 the veteran also complained of 
increased neck pain with radiation to her arms.  It was noted 
that her medical history was positive for herniated disc.  In 
December 1993 the veteran was evaluated for complaints that 
included neck, back and bilateral knee pain.  X-rays showed 
decreased spaces at L5-S1.  X-rays of the cervical spine were 
negative.  

By a rating decision on June 1994, the RO denied service 
connection for a back disorder and a heart murmur.  The RO 
reviewed the issue of service connection for a back disorder 
in May 1995 following receipt of the statement from Mr. 
[redacted]
n and the records from the John Peter Smith Hospital 
and continued the prior denial.  

In July 1999, the veteran requested, in part, that service 
connection be granted for arthritis "adjunct" to her service-
connected left knee disorder (residuals of laceration of the 
left knee, rated noncompensable).  In a separate 
communication, she requested service connection for a number 
of additional disorders, including heart murmur and a low 
back disorder.  

VA outpatient treatment records covering the period from 
February 1998 to November 1999 were subsequently obtained.  
In February 1998 it was reported that the veteran complained 
of chest pain and heaviness.  She used Nitroglycerin once or 
twice a week and stated that she had a history of heart 
murmur in service.  Subsequent entries referred to complaints 
of pain in multiple joints.  The diagnoses included 
degenerative joint disease and fibromyalgia--rheumatoid 
arthritis.  

Additional copies of service medical records and the December 
1994 statement from Mr. [redacted]
 have been submitted by the 
veteran in connection with her request to reopen the claim.  

A February 1995 report of a magnetic resonance imaging scan 
(MRI) of the cervical spine performed at the John Peter Smith 
Hospital was received in October 2000.  The findings included 
disc protrusion at C6-C7, C4-C5, and C5-C6.  A February 1995 
MRI of the lumbar spine showed disc protrusion at L3-L4, L4-
L5 and L5-S1.  

Additional treatment records from the John Peter Smith 
Hospital covering the period from July 1996 to September 1997 
were subsequently received.  The entries report multiple 
complaints involving a number of joints and the veteran gave 
a history of progressive worsening of "arthritis" in her 
joints.  In September 1996 it was noted that the veteran had 
lumbar disc disease.  An assessment recorded in January 1997 
included musculoskeletal pain.  

Medical records from the Ft. Worth Vet Center bearing various 
dates between August 1994 and March 2003 show that the 
veteran reported that she had injured her back in service and 
had had back, neck and leg pain since then.  

A VA psychiatric medical record dated in April 2002 contains 
a reference to complaints of pain "all over" and pain in the 
joints.  

An April 2002 statement is of record from [redacted]
 M., a friend 
of the veteran's since high school.  The statement related 
that when the veteran came home from service she was "not in 
very good shape."  She had taken a fall and was afraid that 
if she had medical treatment they would not let her come 
home.  

Analysis -- New and material evidence to reopen claim for 
service connection for a back disability.

The question of whether a previously denied claim for service 
connection may be reopened is a jurisdictional matter that 
must be addressed before the merits of a claim may be 
considered.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  The issue must always be considered, regardless of 
the action of the RO.  Id.  In the present case, the issue of 
whether new and material evidence has been submitted has been 
fully adjudicated by the RO.  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented since the last final denial of 
that claim.  It makes no difference whether the last final 
disallowance was based on the merits of the claim or on a 
determination that no new and material evidence had been 
presented following any earlier final disallowance.  Evans v. 
Brown, 9 Vet. App. 273 (1996) (an RO or Board decision 
refusing, based on a lack of new and material evidence, to 
reopen a previous finally disallowed claim, after having 
considered newly presented evidence, is truly a 
"disallowance" of the claim; citing Graves v. Brown, 8 Vet. 
App. 522 (1996)); see also Glynn v. Brown, 6 Vet. App. 523 
(1994).  

It should be noted that the VCAA regulations include a 
revision of the definition of new and material evidence found 
in 38 C.F.R. § 3.156(a), effective August 29, 2001.  Since 
the veteran's request for reopening of her previously-denied 
back and heart murmur claims was received before August 29, 
2001, the revised standard is inapplicable in this case.  

When the veteran's original claim for service connection for 
a low back disorder was adjudicated in June 1994, the 
evidentiary deficiency that led to the denial of the claim 
consisted of a lack of documentation of the claimed injury in 
service medical records, including normal findings on 
examination for discharge from service.  Additional evidence 
considered in the May 1995 rating decision included the 
statement from Mr. [redacted]
 describing the veteran's fall on 
cement in 1972 and records from the Smith Hospital which 
referred to a medical history that was positive for herniated 
nucleus pulposus.  The RO continued the prior denial on the 
basis that the evidence did not show chronic residuals of the 
injury.  In the absence of a perfected appeal from that 
determination, the denial of service connection became final.  

The evidence of record in May 1995 tended to corroborate the 
occurrence of the claimed back injury in service and the 
presence of postservice disability of the back.  The missing 
element was evidence showing that a postservice back disorder 
was a residual of the injury in service.  The requisite new 
and material evidence to reopen the claim would therefore 
have to consist of evidence tending to show that current back 
disability is related to service.  

The evidence received following the veteran's request to 
reopen the claim consists of additional private medical 
records from the John Peter Smith Hospital and VA outpatient 
treatment records which refer to current back disability 
manifested by a disc space narrowing at L5-S1.  Also of 
record is an April 2000 statement from a high school friend 
pertaining to the veteran's condition upon returning from 
service.  

These documents are new in the sense that they did not exist 
at the time of the prior decision and have not previously 
been reviewed by VA decisionmakers.  However, the VA and 
private medical records date from many years after service 
and do not contain medical findings that would demonstrate 
chronicity of back disability during service or continuity of 
symptomatology following separation.  Nor do these records 
contain medical opinion that would serve to link current 
postservice back disability to service.  The statement from 
the high school friend tends to corroborate the other 
evidence of record concerning the receipt of injuries in a 
fall in service; it does not focus specifically on the back 
or demonstrate the existence of chronic residuals of an 
injury to the back.  For the most part, the new evidence is 
cumulative and redundant and is not so significant that it 
must be considered to fairly decide the merits of the 
veteran's claim.  

Accordingly, the Board finds that the regulatory requirements 
that define new and material evidence for the purpose of 
reopening a previously denied claim have not been satisfied.  
In the absence of new and material evidence, the claim for 
service connection for a back disability is not reopened and 
the Board does not have jurisdiction to consider the merits 
of such claim.  

Analysis -- New and material evidence to reopen a claim for 
service connection for a heart murmur.

Service connection for a heart murmur was denied by the RO in 
June 1994 following review of evidence that consisted of 
service medical records only.  Service medical records show 
that a systolic flow murmur was noted on a March 1973 
examination for separation from service and that the murmur 
was characterized as a normal finding that did not signify 
heart disease.  The denial of service connection for a heart 
murmur in June 1994 was not appealed and became final after 
one year.  

The evidence received since the denial of service connection 
for a heart murmur consists of private and VA medical records 
dated many years after service.  The records from the John 
Peter Smith Hospital show that the veteran was referred for 
evaluation of a heart murmur but do not otherwise document a 
heart murmur; the findings on any further evaluation of the 
murmur that may subsequently have been performed are not of 
record.  Neither the private nor the VA medical records 
contain findings indicating that any current murmur 
represents an abnormal finding or that the murmur noted in 
March 1973 is in any way related to any current pathology.  
The new evidence showing the continued existence of a heart 
murmur is cumulative of evidence of record in 1994.  
Consequently, the Board must find that the evidence received 
since the June 1994 denial of service connection is not of 
such significance that it would require consideration in 
order to fairly decide the merits of the claim.  

Accordingly, the regulatory requirements for a reopening of 
the previously denied claim on the basis of new and material 
evidence have not been satisfied.  The claim for service 
connection for a heart murmur is therefore not reopened and 
the Board does not have jurisdiction to consider the merits 
of such claim.  

Analysis -- Service connection for a neck disorder.

The Court has held that to establish service connection for a 
disability, the evidence must show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service and, (3) a relationship or nexus between the 
current disability and any injury or disease during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999).  

It is undisputed that the veteran has a current neck 
disability consisting of disc protrusion at several levels in 
the cervical spine.  These changes were first documented in 
the report of a February 1995 magnetic resonance imaging scan 
performed at the John Peter Smith Hospital.  The requirement 
that there be a current disability is therefore satisfied.


Service medical records contain no reference to neck 
pathology in service other than a June 1972 entry noting 
complaints of muscle spasm after lifting a battery.  No 
similar complaints were reported on any subsequent occasion; 
considered in the context of service medical records as a 
whole, which are otherwise negative for neck abnormality, the 
June 1972 treatment note is insufficient by itself to 
establish the presence of an underlying chronic disability in 
service.  Although service medical records contain one 
reference to a preservice whiplash injury, no problems 
associated with that injury were documented in service.  

The veteran contends that the current disability is a 
residual of injuries received in service when she fell down.  
However, there is no medical evidence of an injury to the 
neck in service as a result of a fall.  The Board is willing 
to accept the statement from Mr. [redacted]
 as evidence that 
the reported falling-down incident actually occurred, but the 
injuries described in his statement involved the back and the 
head only.  The statement of Mr. [redacted]
 has no value for 
the purpose of establishing that an injury to the neck was 
also received as a result of that incident.  Later statements 
by the veteran reporting a long history of neck pain 
following an injury in service are not credible since they 
conflict with the other relevant evidence of record.  

The Board thus finds that the record does not contain 
adequate credible evidence that the veteran sustained an 
injury to the neck in service or that there is a medical 
nexus between the post service neck disability and service.  
It is pertinent in this regard that the veteran did not file 
her claim for service connection for her neck until 1999.  
The United States Court of Appeals for Veterans Claims has 
held that a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim.  
See Shaw v. Principi, 3 Vet. App. 365 (1992).  

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that a 
neck disability was incurred in service.  Where a 
preponderance of the evidence is against a claim, the benefit 
of the doubt doctrine does not apply and the claim must be 
denied.  38 U.S.C.A. § 5107 (West 2002); see also 38 C.F.R. 
§ 3.102 (2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

Analysis -- Service connection for arthritis and for a right 
knee disorder.  

Service medical records confirm that the veteran sustained a 
laceration of the left knee during service, and service 
connection has been granted for the residuals of that injury, 
rated noncompensably disabling (0 percent).  The veteran 
contends on appeal that ever since the left knee injury in 
service she has favored the right knee and that the right 
knee is now damaged.  She maintains that she has arthritis 
that started in the injured left knee and has now spread 
throughout her body.  

The Board finds that, in light of the evidence of record, the 
claims for service connection for arthritis and for a 
disability of the right knee are without merit.  First, the 
record does not establish persuasively that the veteran has 
arthritis or a right knee disability at the present time.  
The private and VA outpatient treatment records on file date 
from 1993 and contain numerous references to complaints of 
musculoskeletal pain involving numerous areas of the 
veteran's body.  However, the records do not demonstrate that 
the veteran has arthritis or other degenerative disease in 
any joint other than the neck and low back, nor is the 
veteran shown to have a disability of the right knee.  
References in the file to history of arthritis appear to come 
from the veteran rather than from clinical examination.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability benefits.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

Second, even if the Board were to assume, but not concede, 
that the veteran currently has arthritis of multiple joints 
and a disability involving the right knee, the evidence of 
record does not establish that such disabilities were 
manifest during service.  

Alternatively, the veteran may potentially establish service 
connection for arthritis and/or a right knee disorder on a 
secondary basis as disability caused by a service-connected 
disability.  Service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  

The question of whether such disabilities are proximately due 
or the result of the service-connected laceration residuals 
is medical in nature, and the law is well established that 
where a claim involves issues of medical fact, such as 
causation or a diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The record contains no medical evidence that links either 
arthritis or a right knee disorder to either of the veteran's 
two service-connected disabilities or otherwise suggests that 
there is the slightest relationship between them.  The 
veteran's opinion as to the causation of arthritis and a 
right knee disability and a service-connected disorder is 
medically unsupported and in any event does not constitute 
competent evidence.  Lay assertions requiring medical matters 
such as diagnosis or etiology of a disability have no 
probative value since lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); see also Hyder v. Derwinski, 1 Vet. App. 221, 222 
(1991) ("Lay hypothesizing, particularly in the absence of 
any supporting medical authority, serves no constructive 
purpose and cannot be considered by the Board.").  

The Board finds that a preponderance of the evidence of 
record is against the veteran's claims for service connection 
for arthritis or for a right knee disability.  Where a 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002); Alemany, Id.  




ORDER

New and material evidence to reopen the previously denied 
claims for service connection for a back disorder and for a 
heart murmur has not been submitted, and these claims are not 
reopened.  

Service connection for a neck disorder is denied.

Service connection for arthritis including as secondary to a 
service-connected disability is denied.

Service connection for a right knee disorder including as 
secondary to a service-connected disability is denied.

                       
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

